DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claim 16, in the reply filed on 6/24/2022 is acknowledged/.
Applicant’s election did not include the required elections under (i), (ii) & (iii).  Because the applied prior art (see below) includes a series of cannabinoids, including cannabidiol; includes polydimethylsiloxane, and includes treating, these are taken to be under examination.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim depends from a non-elected claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites an alternative method (for treating or preventing an inflammatory skin condition); however, the patient is in need of the singular “such treatment”, which is followed by topically administering an alternative effective amount (prophylactically or therapeutically).  It is confusing whether the “a patient in need of such treatment” limitation of line 2 is to be construed as only permitting “treating”, and excluding prevention (if so, it is not clear what the preventing and prophylactically effective amount limitations mean), or is intended generically to embrace both treating and preventing alternatives.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Babul (WO 2008/024408 A2; 2008; ISR Reference).
Babul teaches pharmaceutical formulations of cannabinoids for application to the skin and methods of use (title, abstract); administration of a liquid cannabinoid liniment to the skin provides for methods for treating pain and inflammation [0046].  The formulations of the invention may be used to treat painful conditions.  As used herein, the term “pain” includes, inter alia, (iv) chronic pain, e.g., … inflammatory pain [00242].  In some embodiments, transdermal dosage forms of the invention produce a local effect on the skin [00256].  Local treatment on the skin of inflammatory pain with the cannabinoid containing formulation is construed as treating an inflammatory skin condition.  Therapeutically effective amount of the cannabinoid agonist, providing a desired analgesic effect is taught [0075].  
Regarding the cannabinoid being dissolved in the composition (claim 1), dissolved cannabinoid is taught (claim 21).
Cannabinoids taught include cannabidiol [00477].
Requiring the required siloxane of claim 1 (cited by claim 16): siloxanes such as hexamethyl siloxane is taught as flux enhancer [00380].  Polysiloxanes are taught as pressure sensitive adhesive [00338].  Preferred silicone fluids include polydimethylsiloxane, Dimethicone NF [00375].  The inclusion of any of these anticipates claim 16, when administered for analgesic effect to a patient with an inflammatory skin condition.
The Examiner alternatively notes that any topical administration of a cannabinoid containing pharmaceutical composition and any of the siloxanes taught by Babul anticipates the non-elected prevention of an inflammatory skin condition; all patients are construed as being “in need of” preventing an inflammatory skin condition (“such treatment”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/486,297 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim, when dependent from claim 1, are drawn to treating (one of the two instant alternative outcomes) psoriasis, an inflammatory skin condition, according to the instant specification [0038] (using the specification to define/exemplify the meaning of an inflammatory skin condition.  The Examiner agrees with the copending ambiguity of claim 1, but construes the copending claim to have been intended to recite the dissolved limitation of the prior claim version.  Thus, the copending claim anticipates the instant claim, rendering the claims obvious over each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611